—In a habeas- corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Beisner, J.), entered June 18, 1993, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner has failed to establish that departure from traditional and orderly proceedings is warranted in this case (see, People ex rel. Keitt v McMann, 18 NY2d 257). Thus, his *670habeas corpus proceeding was properly dismissed (see, People ex rel. Benbow v Scully, 189 AD2d 844). Lawrence, J. P., Ritter, Hart and Krausman, JJ., concur.